United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       July 19, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-31006
                            Summary Calendar
                        _______________________

 FOREST C. MARTIN, SR., on behalf of Forest C. Martin, on behalf
                      of Neal Nassor Martin

                                                    Plaintiff-Appellant,
                                  versus

                      CITY OF ALEXANDRIA; ET AL.,

                                                                Defendants,

     CITY OF ALEXANDRIA; ROBERT T. DISTEFANO, in his official
           capacity; STEVE BANKSTON; DOUGLAS PRESTRIDGE

                                              Defendants-Appellees.
_________________________________________________________________

         On Appeal from the United States District Court
        for the Western District of Louisiana, Alexandria
                        No. 1:03-CV-01282
________________________________________________________________

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           Forest C. Martin, Sr. brought a pro se action claiming

various civil rights violations by the City of Alexandria and

several of its police officers.        The alleged violations occurred

during an investigation by the officers of an anonymous tip about

a suspected burglary at a car dealership where Martin and his sons

(“the Martins”) were performing janitorial services.             During the


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
investigation, the officers briefly held the Martins at gunpoint

and questioned them regarding their right to be on the premises.

Sympathetic    as    we   might   be    to       the     Martins   for   having   been

misidentified       as    burglars     by       the    anonymous     informer,    and

subsequently    held      at   gunpoint         during    the   investigation,    the

district court thoroughly examined their complaints, and we find no

reversible error in the court’s findings of fact and conclusions of

law.   We therefore AFFIRM the final judgment of the district court

essentially for the reasons stated in its opinion.

                                                                           AFFIRMED.




                                            2